Name: 2004/406/EC,Euratom: Council Decision of 19 April 2004 amending Article 35(1) and (2) of the Rules of Procedure of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  EU institutions and European civil service;  European Union law
 Date Published: 2004-04-29

 Avis juridique important|32004D04062004/406/EC,Euratom: Council Decision of 19 April 2004 amending Article 35(1) and (2) of the Rules of Procedure of the Court of First Instance of the European Communities Official Journal L 132 , 29/04/2004 P. 0003 - 0004Council Decisionof 19 April 2004amending Article 35(1) and (2) of the Rules of Procedure of the Court of First Instance of the European Communities(2004/406/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Article 64 of the Protocol on the Statute of the Court of Justice,In accordance with the procedure referred to in the second paragraph of Article 245 of the Treaty establishing the European Community and the second paragraph of Article 160 of the Treaty establishing the European Atomic Energy Community,Having regard to the request of the Court of Justice of 3 December 2003,Having regard to the opinion of the European Parliament of 30 March 2004,Having regard to the opinion of the Commission of 1 March 2004,Whereas:(1) With the entry into force of the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union(1), the new official languages, namely Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene should be added to the list of languages of the case in Article 35(1) of the Rules of Procedure of the Court of First Instance of the European Communities.(2) As a result of the new allocation of jurisdiction in respect of direct actions between the Court of Justice and the Court of First Instance made by the Treaty of Nice, it is appropriate to lay down a rule for the determination of the language of the case before the Court of First Instance where the applicant is an institution,HAS DECIDED AS FOLLOWS:Article 1The Rules of Procedure of the Court of First Instance of the European Communities of 2 May 1991 (OJ L 136, 30.5.1991, p. 1), amended on 15 September 1994 (OJ L 249, 24.9.1994, p. 17), 17 February 1995 (OJ L 44, 28.2.1995, p. 64), 6 July 1995 (OJ L 172, 22.7.1995, p. 3), 12 March 1997 (OJ L 103, 19.4.1997, p. 6, Corrigendum: OJ L 351, 23.12.1997, p. 72), 17 May 1999 (OJ L 135, 29.5.1999, p. 92), 6 December 2000 (OJ L 322, 19.12.2000, p. 4) and 21 May 2003 (OJ L 147, 14.6.2003, p. 22) are hereby amended as follows:1. Article 35(1) shall be replaced by the following:"The language of a case shall be Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovene, Spanish or Swedish."2. in Article 35(2):- the following new point shall be inserted:"(a) where the defendant is a Member State or a natural or legal person having the nationality of a Member State, the language of the case shall be the official language of that State; where that State has more than one official language, the applicant may choose between them;"- former points (a) and (b) shall become (b) and (c);- in point (c), the words "under (a)" shall be replaced by "under (b)".Article 2Point (1) of Article 1 shall enter into force at the same time as the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. Point 2 of Article 1 shall enter into force on the first day of the second month following the publication of this Decision.The texts of the Rules of Procedure of the Court of First Instance in Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene shall be adopted after the entry into force of the Treaty referred to in the first subparagraph.Done at Brussels, 19 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 236, 23.9.2003, p. 17.